Title: To Thomas Jefferson from Joseph Yznardi, Sr., 22 April 1802
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


            
              Exmo. Señor	
              Philadelphia 22 de Abril de 1802
            Muy Señor mio, y de mi Mayor Respecto me ha sido forsozo dar Fiansa por la Suma de 12 mil $ sobre el Mal Pleyto del Capn Isrrael en el qe he Nonbrado por mi Nuebo defensor á Mr. Dalas Asegurandole qe V.E conoce mi Justicia, y qe desea se me haga y Confio en qe dos Renglones privados á Mr Dalas serán Suficientes para qe aga anular dicho Pleyto, y no dudo Mereser este favor á V.E antes de enbarcarme pues tengo Ajustado mi pasage en el Navio Equator para Cadiz
            390 Gallones Contenian los Vinos qe mandé a V.E cuyos Dros de 156 $ Cunplirá el pago en Nobre á Cuyo Intento Escrivo al Gral Smith para qe a su tienpo ce entienda con Mr. Barnes
            El dador de la presente es mi antiguo y particular Amigo Mr. Isaac Cushing conpañero de la Respectable Casa de Samadet, y Cushing de Marcella, en donde me aseguran, no Admiten á Mr. Catalan de consul, qe Ciento, pero si desgrasiadamte fuere Cierto, aseguro á V.E qe Mr. Cushing es digno del nonbramiento, por todos quantos Respectos sean Condusentes, al desenpeño de la dignidad del Enpleo
            Suplico a V.E tenga la vondad de permitirme lo Recomiendo á V.E, y Mras Ruego á Dios gue su Vida ms. as
            Exmo. Señor BLM de V.E su mas Obte. Servr
            Josef Yznardy
           
            Editors’ Translation
            Most Excellent Sir	
              Philadelphia, 22 Apr. 1802
            Dear Sir, and with my greatest respect:
            I have been forced to pay bond in the sum of $12,000 for the wrongful lawsuit by Captain Israel in which I have named as my new lawyer Mr. Dallas, assuring him that Your Excellency knows my rights and wishes that I receive justice, and I trust that a couple of confidential lines to Mr. Dallas will be sufficient to have him get the said lawsuit dismissed. And I do not doubt that I deserve this favor from Your Excellency before I embark, as I have arranged for my trip in the ship Equator heading for Cadiz.
            The wines I sent to Your Excellency consisted of 390 gallons, the duties on which of $156 I will pay in November, for which reason I wrote to General Smith so that he would deal with Mr. Barnes.
            The bearer of this letter is my old and special friend, Mr. Isaac Cushing, partner in the respectable house of Samadet and Cushing in Marseilles, where they have assured me that they will not accept Mr. Cathalan as consul, which I regret, but if it were unfortunately true, I assure Your Excellency that Mr. Cushing is in every respect worthy to carry out the dignity of the post.
            I beg Your Excellency to have the kindness to permit me to recommend him to Your Excellency, and meanwhile I pray to God to protect your life many years.
            Most Excellent Sir, your most obedient servant kisses the hand of Your Excellency.	
            Josef Yznardy
          